Citation Nr: 1316206	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for fibromyalgia. 

2. Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and C.B.




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to April 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, denied the Veteran's claims to service connect fibromyalgia, depression, posttraumatic stress disorder (PTSD), as well as a TDIU. The Veteran timely perfected appeals as to all of these issues.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2010 and a copy of the transcript is of record.

In July 2010, the Board remanded all of the claims for further development, including the provision of VA examinations. Upon return, the Board granted service connection for an acquired psychiatric disorder in October 2012, having combined the claims for depression and PTSD into one claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant). The Appeals Management Center (AMC) subsequently assigned a 100 percent disability rating for PTSD in December 2012. The Veteran's claims for fibromyalgia and a TDIU have returned to the Board for further consideration.

Review of the Virtual VA paperless claims processing system does not reveal additional records that are pertinent to the Veteran's claims. 
FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's fibromyalgia manifested during active duty, or within the first year following separation, or is related to active duty military service.

2. The Veteran's combined service-connected disability meets the percentage requirements for assignment of s schedular TDIU rating, and the evidence shows the Veteran is unable to secure or maintain substantially gainful employment because of it.


CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in or aggravated by active service, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


2. The criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274 at 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to"). Citing to its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. See id. at 1316. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465 (1994). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on compensation claims is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 
See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). 

The Veteran was provided with VCAA notice in February 2005, which informed him of his and VA's respective duties for obtaining evidence, and were provided prior to adjudications by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004). He was advised of the manner in which effective dates and disability ratings are assigned in a separate notice sent in March 2006. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The claims were readjudicated in May 2007.

VA also has a duty to assist in the development of the claim. This duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained his post-service VA and private treatment records, as well as records from the Social Security Administration. 

Service treatment records (STRs) were not obtained, and are presumed lost. The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened. Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992). VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements. Id. The Veteran was notified of the unavailability of his STRs via letter of December 13, 2005. The RO explained what efforts were made, asked the Veteran to submit anything he had, suggested alternate evidence that may be of assistance, and informed him that he was ultimately responsible for providing evidence to support his case. See also 38 C.F.R. § 3.159(e) (2012). He has, during the pendency of his claims, submitted numerous private medical records, personal statements as well as lay statements by friends, and color photographs in support of his claims.

VA's duty to assist includes providing a VA examination and opinion where there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim." See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Pursuant to the Board's July 2010 and October 2012 remand directives, the Veteran was provided with a VA fibromyalgia examination in June 2012, which was later supplemented with a clarifying opinion by the same examiner in January 2013. In the 2013 addendum, the VA examiner noted review of the claims file and medical records, considered the Veteran's lay statements, and rendered opinions addressing the Veteran's contentions that are supported by explanatory rationale. Nieves- Rodriguez v. Peake, 22 Vet.App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion).

With regard to the Veteran's hearing before the Board, the transcript reflects that the presiding VLJ conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). The issues under consideration were discussed and agreed upon, and testimony regarding the Veteran's past and (then) current symptoms and how they affect his employment and daily life was presented. The VLJ also questioned the Veteran on the availability of alternate medical records. The Board finds the February 2010 hearing was legally sufficient and that the VLJ met the duties under 38 C.F.R. § 3.103(c)(2).

The RO/AMC complied with the Board's July 2010 and October 2012 remand directives, as mentioned above. Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC scheduled an appropriate VA examination, obtained updated VA and private treatment records, and readjudicated the claim as necessary.  

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of this claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran asserts his fibromyalgia manifested during active duty service shortly after he sustained a head injury from falling off a truck, and that he has experienced its symptoms since that time. As the preponderance of the evidence is against service connection, the Board is denying his appeal.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed under 38 C.F.R. § 3.309(a). Walker, supra. Thus, if the veteran does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met. Id.

Additionally, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a chronic disease, listed in section 3.309(a) became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a). Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In cases such as this, where the Veteran's STRs are unavailable through no fault of his own, the law provides that VA has a heightened duty to explain its findings and conclusions, as well as a heightened duty to consider the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); Dixon, 3 Vet.App. at 263-264.

Fibromyalgia is not listed among the chronic diseases under section 3.309(a), therefore service connection cannot be presumed under 38 C.F.R. § 3.307, nor can it be established under the relaxed "continuity of symptomatology" evidentiary standard under 38 C.F.R. § 3.303(b). Rather, a relationship must be found under the three-element test discussed above.  

Although the Veteran has asserted he was treated for fibromyalgia starting from 1992, the evidence of record does not show a diagnosis until October 2004. See VA treatment record dated October 7, 2004. Recent evidence indicates it remains a current disability. See VA examination dated June 18, 2012.

The Veteran testified that his symptoms began in the few weeks following an accident he had in which he fell off of a truck onto his head. The severity of this incident could not be ascertained because the Veteran's STRs are missing. However, assuming that this incident occurred, the VA examiner investigated this possibility, as in the third prong of Jandreau, and explained that fibromyalgia is not caused by such trauma. See VA examination addendum dated January 8, 2013; see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The VA examiner also investigated whether it was likely that the Veteran's service-connected PTSD caused his fibromyalgia. The examiner noted that, while it is associated with mood disorders, it has not been shown to be caused by such disorders, which he indicated he confirmed through research and consulting with another physician. See VA examination addendum dated January 8, 2013.

He also opined that it was not likely that the Veteran's back pains in service were signaling the onset of fibromyalgia. He explained that fibromyalgia is a diagnosis of a complex of multiple symptoms with chronic widespread pain, aching, stiffness, paresthesias, disturbed sleep, and easy fatigability. Diagnosis is made clinically, when soft tissue tender spots are noted but no objective joint abnormalities are found during examination, laboratory, or radiograph. He further noted that post-service records of back pain indicated localized pain between the shoulder blades, in the thoracic region of the spine, which was attributed to muscle spasm, arthritis, scoliosis, and asymmetrical lower extremities. See Dr. Haddad, dated October 15, 1999; VA treatment record dated November 16, 2002. The examiner said that the pain would be diffuse, or spread out, rather than localized, and that these intervening examinations, after service but before diagnosis, were not consistent with fibromyalgia. See VA examination addendum dated January 8, 2013.

The Veteran has alleged that during service he first experienced pain, body aches, fatigue, and cramps, which he argues was the onset of fibromyalgia. These complaints were expressed to the VA examiner, and also contained in the file, which the VA examiner indicated reviewing in both the June 2012 VA examination and the January 2013 addendum. Nonetheless, the examiner found that there  was no evidence to support a finding that the Veteran's fibromyalgia started in service; rather, other problems caused his pain. See VA examination dated June 18, 2012; VA examination addendum dated January 8, 2013.

The Board finds the VA examiner's opinion probative. The examiner investigated the Veteran's assertions, clearly reviewed the file, referred to various historical medical records, and supported his opinions with explanatory rationale. Prejean v. West, 13 Vet.App. 444 (2000); Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). There is no other medical evidence that contradicts the VA examiner's opinion. The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Total Disability based on Individual Unemployability

The Veteran contends that he is unable to work due to his service-connected PTSD, which is rated as 100 percent disabling. 

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2012).

To establish entitlement to a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation. See 38 U.S.C.A. § 1155;
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations establish objective and subjective standards for an award of a TDIU. When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more. When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a). A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The Veteran is currently assigned a 100 percent rating for PTSD, which is his only service-connected disability. The claim for TDIU benefits is moot because an award of a total schedular rating is the greater benefit. Green v. West, 11 Vet. App. 472, 476  (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 


ORDER

Service connection for fibromyalgia is denied.

Entitlement to a TDIU is dismissed as moot.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


